t c summary opinion united_states tax_court michelle m moreno petitioner v commissioner of internal revenue respondent docket no 15956-17s l filed date michelle m moreno pro_se erin k neugebauer for respondent summary opinion ruwe judge this case was brought pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the issue before the court is whether to grant respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine dispute exists as to any material fact and that his determination to collect petitioner’s unpaid tax_liabilities for and by levy should be upheld petitioner has not responded to the motion despite an order from this court dated date instructing her to do so background petitioner resided in pennsylvania when she filed her petition on date the commissioner sent petitioner a notice_of_intent_to_levy and notice of your right to a hearing for her unpaid income_tax liabilities for and petitioner timely submitted a request for a collection_due_process cdp hearing in which she sought an offer-in- compromise in her request she also stated that she wanted to settle some of these penalties and make affordable to get equity out of home to pay off and that 2because petitioner failed to respond to respondent’s motion the court could enter a decision against her for that reason alone see rule d we will nevertheless consider the motion on its merits she wanted to clear up a dollar_figure penalty the dollar_figure penalty was a late filing addition_to_tax for that the commissioner abated on date on date a settlement officer so from the internal_revenue_service office of appeals sent petitioner a letter acknowledging receipt of her request for a cdp hearing and scheduling a telephone conference call to conduct the cdp hearing for date in the letter the so asked petitioner to submit within days a form 433-a collection information statement for wage earners and self-employed individuals proof of current tax payment compliance for the year to date and a written explanation as to why petitioner would be eligible for penalty abatement and any substantiation that she may want the so to consider petitioner did not submit the requested information to the so petitioner did not call the so for the scheduled cdp hearing on date the so sent petitioner a last chance letter in which she offered petitioner an additional days to submit the requested documents on date the so received from petitioner a completed but unsigned form 433-a on date the so called petitioner and advised her that the form 433-a required a signature and told her that she needed to submit the signed form 433-a by date petitioner failed to submit the signed form 433-a the so discovered that petitioner was not in current payment compliance on date the so sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy action petitioner timely filed a petition with this court in which she claimed that she provided the information requested by the so disagreed with the dollar_figure late filing addition_to_tax for that the commissioner abated on date and claimed that she could not afford to pay the liabilities a summary_judgment discussion summary_judgment is designed to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate 3after their conversation the so sent petitioner the signature page via facsimile the cover sheet erroneously listed the response date as date but in the comments section the so asked that the signature page be returned by date that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in deciding whether to grant summary_judgment we view the evidence in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner failed to respond to respondent’s motion as ordered by this court and has failed to demonstrate that there is a genuine dispute for trial consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law b standard of review where the validity of a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 where the taxpayer’s underlying liability is not properly at issue we review the office of appeals’ determination for abuse_of_discretion only 131_tc_197 goza v commissioner t c pincite a determination is an abuse_of_discretion if it is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir the only challenge that petitioner seems to raise to her underlying liabilities concerns the dollar_figure late filing addition_to_tax for the dollar_figure addition_to_tax was abated on date before petitioner filed her request for a cdp hearing and her petition thus we need not determine whether the underlying liabilities are properly at issue accordingly we will review respondent’s determination for abuse_of_discretion only c analysis the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 see also 117_tc_183 our review of the record establishes that the so properly considered all of these factors when making her determination in the petition petitioner disagrees with the so’s determination because she contends that she provided the information that the so requested and that she cannot afford to pay the outstanding liabilities when the office of appeals gives the taxpayer a specific timeframe to submit requested items it is not an abuse_of_discretion to move ahead if the taxpayer fails to submit the requested items 135_tc_344 glossop v commissioner tcmemo_2013_208 at further an so is not required to negotiate indefinitely or wait any specific time before issuing a determination kuretski v commissioner tcmemo_2012_262 at aff’d 755_f3d_929 d c cir petitioner did not provide the information that the so requested she was given two separate deadlines to provide the signed form 433-a but neglected to do so the so was not required to indefinitely wait for petitioner to provide the form 433-a accordingly it was not an abuse_of_discretion to conclude the cdp hearing before receiving a signed form 433-a from petitioner additionally petitioner was not in current compliance with her tax payment obligations typically current compliance with the revenue laws is a prerequisite to being eligible for a collection alternative see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir hennessey manor nursing home inc v commissioner tcmemo_2017_97 at therefore it was not an abuse_of_discretion for the so to reject a collection alternative because of petitioner’s current lack of compliance with her tax payment obligations see 129_tc_107 finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and sustain the proposed collection action in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
